Citation Nr: 1635538	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-25 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral pes planus from January 17, 1976, to June 18, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that the Veteran failed to appear for a scheduled Board videoconference hearing in July 2016, to be held at the Newark RO.  Review of the claims file reveals, however, that the hearing notice sent to the Veteran in June 2016 was returned as undeliverable.  As such, it appears that the Veteran did not receive notice of his scheduled hearing.  Remand is in order to schedule the Veteran for a new Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take necessary action, including contacting the Veteran and his representative, to verify/acquire his current mailing address.  

2.  Then, schedule the Veteran for a new videoconference hearing before a Veterans Law Judge, to be held at this local RO at the earliest time possible.  

Send a copy of the hearing notice to the Veteran at his current mailing address, and send a copy to his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




